Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.   	 Applicants’ arguments as filed as “Pre-brief conference request” on 11/18/2021 have been considered.  Accordingly, based on the “Pre-Brief appeal conference decision”, on 12/13/2021, the application was re-opened for further prosecution. Examiner did further search including STIC search and did not find any additional new prior art which can be used alone or in combination to address further. Applicants arguments related to “unexpected result” are not sufficient. Applicants are advised that applicants may provide further affidavit/declaration to establish the unexpected result, if any, and discussed in detail below under “Response to argument” section. Therefore, examiner made non-final rejection. 

Status of the application
3.	 Claims 1, 3-20, 22-30 are pending in this application.
Claims 11-20 have been withdrawn.
Claims 2, 21 have been cancelled.
Claims 1, 3-10, 22-30 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1, 3-6, 10, 22-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (US 2007/0141198) in view of Pappas et al. USPN 5534281 and further in view of Ream et al. US 2002/0114863 and further in view of Hergeth et al. USPN 4040948 and evidence given by De Lange et al. (USPN 2038648).


 (i) forming a chewing gum composition into at least one chewing gum sheet having at least one printable surface, said chewing gum sheet having a desirable thickness;
(ii) providing a print roller;
(iii) resurfacing said at least one printable surface at least one chewing gum via a resurfacing device, wherein said resurfacing device includes a plurality of rollers arranged in series, at least one of said plurality of rollers is configured to contact an entirety of said at least one printable surface and resurfacing said at least one printable surface includes removing gum material from said at least one printable surface,
(iv) transporting said at least one chewing gum sheet towards said print roller via a transporting surface;
(v) providing a gap between said print roller and said transporting surface, said gap having a height less than 80% of the thickness of said at least one chewing gum sheet;
(vi) moving said at least one chewing gum sheet through said gap such that the thickness of the at least one chewing gum sheet is compressed by at least 20% within the gap;
(vii) printing indicia on said chewing gum sheet via said print roller during said moving of said at least one chewing gum sheet through said gap; and

Yang et al. discloses the multilayered confectionery product is made by co-
depositing the confectionery the confectionery material on an apparatus e.g. including belt ([0024], [0025], [0095]) and can be sheeted , stamped, pressed, or printed thereon ([0056]).
However, Yang et al. is silent specific claim limitations of claim 1 (ii) - (viii) and part of claim 1 (i).
Ream et al. discloses that the gum sheet can be made by forming a chewing gum composition to a chewing gum sheet having desired thickness and at least one printable surface (in Ream et al. Fig 9 and [0041], [0042]) to meet claim 1 (i). Ream et al. also discloses that the chewing gum is passed through a suitable printing press to print on the surface of chewing gum sheet ([0011]).
One of ordinary skill in the art would have been motivated to modify Yang et al. to make chewing gum sheet from chewing gum composition as taught by Ream et al. ([0041], [0042], and [0050]) so as to make smaller sheets of individual pieces of chewing gum product ([0045]).
Pappas et al. discloses that the printing roller is used to print dough sheet of any type of surface with high resolution (col 6 lines 50-58) and placed in contact with the advancing dough sheet and subsequently the printing roller is placed in peripheral contact with the inking roller to begin the printing operation (col 20 lines 61 - 66) to meet claim 1 (ii). Pappas et al. also discloses that the printing roller is an adjustable pressure 
Therefore, it is within the skill of one of ordinary skill in the art to optimize the “specific amount of gap having a height less than 80%” and compressed thickness by “at least 20% within the gap” by adjusting the desired printing pressure (in Pappas et al. col 15 lines 22-24), in order to have the good image after printing operation claimed product as claimed in claim 1 (v), (vi).
It is also to be noted that it would have been obvious that the method and apparatus would perform the step of “printing indicia on said chewing gum sheet via said print roller during said moving of said at least one chewing gum sheet through said gap” as claimed in claim 1 (vii).
Pappas et al. also discloses that the printing roller is used to print dough sheet of any type of surface with high resolution (col 6 lines 50-58) and placed in contact with the advancing dough sheet and subsequently the printing roller is placed in peripheral contact with the inking roller to begin the printing operation (col 20 lines 61 -66). Pappas et al. also discloses that the printing roller is an adjustable pressure printer roller (col 15 lines 20-30) and pressure between the printing roller 30 and the dough sheet 20 creates compression and it can be adjusted by rotating adjusting nut 38 acting as stops for the support arms 24 as shown in fig 2 (col 15 lines 22-24) in order to have the benefit of both the steps of “compressing occurring simultaneously with said printing” as claimed in claim 1 (viii).

as stops for the support arms 24 as shown in fig 2 (Pappas et al. col 15 lines 22-24), the precise compression of the thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of compression in Yang et al. in view of Pappas et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired compressed thickness (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the invention was made would have been motivated to modify Yang et al. in view of Ream et al. by including the teaching
of Pappas et al. so that gum sheet 20 can be adjusted by rotating adjusting nut 38 acting as stops for the support arms 24 as shown in fig 2 of Pappas et al. (col 15 lines 22-24), i.e. adjustable pressure printer roller (and pressure creates compression) of Pappas et al. in order to have the benefit of compression and printing together to meet the claim limitation of “compressing occurring simultaneously with said printing’ as claimed in claim 1.

Ream et al.’863, therefore, specifically silent about “resurfacing device includes a plurality of rollers arranged in series’.
Hergeth et al. discloses that the method can include de-dusting connected to brush-rollers in order to loosen the compressed flocks or adhered particles (Hergeth et al. col 5 lines 65-68 and col 6 lines 1-5) in order to make relatively smooth surface.
Therefore, the two brush rollers of Hergeth et al. which functions as resurfacing device can resurface the entire surface of the gum sheet in order to have a uniform loosening of the adhered particles all over the surface of the gum sheet to make smooth gum sheet product.
One of ordinary skill in the art would have been motivated to modify Yang et al. in view of Ream et al. ‘863 to include the teaching of Hergeth et al. to arrange two additional brush rollers in addition to the two de-dusting stations of Ream et al. ‘863 in order to loosen the compressed flocks or adhered particles (col 5 lines 65-68 and col 6 lines 1-5) in order to make relatively smooth surface.

According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis).
It is also to be noted that even if the amendment now recites “removing gum material’, removing starch and gum material is not considered different. The reason is it is the adherence of a particle. However, the strength of adherence of a particle can differ. Ream et al. discloses that the brush is powered with motor ([0057], [0059]). Therefore, the disclosure by Ream et al. that the brush is powered with motor and which rotates in an opposite direction of the conveyor belt ([0057], [0059] of prior art by Ream et al. (US 2002/01 14863).
Even if Ream et al. ‘863 and Hergeth et al. are silent about specific brush, however, the specific phrase “resurfacing device” as claimed in amended claim 1, it is to be noted that it is a matter of different types of brushes e.g. soft vs hard brush as  machine containing brush connected to motor are used to resurface the material (USPN 2038648) (in page 1, col 1 lines 22-25, resurfaced using
 “rotary steel brush’ 35-40 and in page 2 col 1 lines 4-8). It is, therefore, the same concept and it is the simple optimization step to optimize the force to be applied by the motor driven brush to resurface the printable surface by removing gum material via an abrasive material.
Therefore, it is within the skill of one of ordinary skill in the art to by optimize the operation which will optimize the type of brass, the proper rotational force and alignment etc. and will set force necessary to remove stronger adhered particles also (e.g. gum material) in order to remove adhered pieces of gum also. As the type of brass, the proper rotational force and alignment etc. that can be modified, among others, by selecting the desired type of brass (soft vs hard) and adjusting the amount of rotational forces, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed functionality of de-dusting and resurfacing devices cannot be considered critical.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the de-dusting operation and  in the art. (In re Aller, 105 USPQ 223). Therefore, the disclosed 30a and 30 b of Ream et al. (at least in fig 10, 30a and 30b) would de-dust and also would resurface by “removing” gum material from said at least one printable surface via an abrasive material" and the two sets of de-
dusting apparatus can be used with brush-rollers of Hergeth et al. for the resurfacing purpose by just optimizing the type of brush, power of the motor and speed etc. by which both the actions can be performed sequentially.
It is also to be noted that the chewing gum sheet is transported from de-dusting and resurfacing apparatus (with brush i.e. resurfacing device) to the printer roller (in Fig 9 of Ream et al.) and therefore meet the claim limitation of “Transporting...... print roller via a transporting surface” as claimed in amended claim 1 (iv).
Therefore, two de-dusting steps in combinations with two additional brush rollers of Hergeth et al. with the devices with the multifunctional characteristics features of having two types of brushes performing de-dusting and resurfacing of the sheet surface by making the surface smoother with the residual removal of the dusting agent from the surface of the sheet. Therefore, the residual dust is removed by the second de-dusting operation as disclosed by Ream et al. ‘863 ([0056], [0057]) and ‘resurfacing device’ reads on second de-dusting device as disclosed by ream et al. ‘863 ([0057]). As the two 
One of ordinary skill in the art before the invention was made would have been motivated to modify Yang et al. in view of Pappas et al. prior to ‘printing and compression simultaneously’ to include the teaching of Ream et al. ‘863 with the steps of dusting step (in Ream et al. [0011]) to dust the gum sheet and transported to conveyor to incorporated dusting and de-dusting steps prior to ‘printing and compression simultaneously’ step in order to have the benefit of non-sticking effect during printing with compression.

8. 	Regarding claims 3, 4, as discussed above, it is within the skill of one of ordinary skill in the art to optimize the gap to ‘achieve compression of 20%’ and it is well -understood that the compression 20% can be achieved if the gap is 80% of the thickness of the chewing gum sheet which reads on claim 4 and it encompasses the range of “at least 40% gap”.

9. 	Claim 5 recites “The method of claim 1, further including:
(i) Dusting a chewing gum composition with a powdered anti-sticking agent upstream of said forming;
(ii) Cutting said at least one chewing gum sheet into a plurality of chewing gum sheets each including said at least one printable surface;

(iv) Removing at least a substantial amount of said powdered anti sticking agent from said at least one printable surface of each of said plurality of sheets via said dedusting device;
(v) transporting said plurality of chewing gum sheets in series to resurfacing device disposed between said de-dusting device and said printing;
(vi) Scoring said plurality of chewing gum sheets via a scoring device disposed
downstream of said printing; (vii) stacking each of said plurality of chewing gum sheets on individual trays; and cutting at least one of said chewing gums sheets into chewing gum pieces for packaging of said chewing gum pieces downstream of said stacking. Yang et al. in view of Pappas et al. and Ream et al.’863 disclose that the printable edible substrate can be gum sheet and gum sheet can be made from chewing gum composition to a chewing gum sheet having at least one printable surface (in Ream et al. Fig 9 and [0041], [0042]).
Yang et al. in view of Pappas et al. and Ream et al. ‘863 are silent about (a) the steps of claim 5 (ii) to (vi) above are performed prior to ‘printing and compression simultaneously’ step of claim 1 and (b) steps of claim 5 (vil) and (viil).
Ream et al. ‘863 discloses that the cooled sheets are used ([0011 ]) to dust using dusting apparatus 17 which is placed to dust with a minimal amount of starch to the gum sheet ([0043]) to meet claim 5 (i).
Ream et al. ‘863 also discloses that followed by dusting, the thin sheet 20 are cut into plurality of small sheets 22 ([0045]) to meet claim 5 (ii).

It is to be noted and as discussed above, that Ream et al.’863 also discloses that there are two de-dusting stations 30 a and 30 b (at least in Figs 10, 13) which removes excess dusting agent the de-dusting unit is connected to rotating brush which rotates opposite to the direction of the travelling conveyor belt and in conjunction to this, compressed air blown through pipe 63 which helps to brush-off starch i.e. dusting agent ([0058]) and it is connected to a vacuum system ([0056], [0057]).
Even if Ream et al. ‘863 is silent about the specific phrase “resurfacing device” as Claimed in claim 5, it is also to be noted that and as discussed above, additional the brush rollers arranged after the de-dusting apparatus as disclosed by Hergeth et al. (col 5 lines 65-67 and col 6 lines 1-5) the chewing gum sheet is transported from de- dusting (with two types of brushes for de-dusting and resurfacing purposes) to the printer roller (in Fig 9 of Ream et al.) and therefore meet the claim limitation of “Transporting said plurality.... said de-dusting device and said printing;” as claimed in amended claim 5 (v).
Ream et al. ‘863 discloses the scoring step after printing using scoring device (Fig 10, scoring device #40 is downstream of printing device) ([0070]) to meet claim 5 (vi).
Ream et al. ‘863 also discloses that the sheets 22 may or may not be (i.e. all options) cut or divided, and scored, therefore, it meets ‘scoring followed by last step of cutting’, as desired in claim 5. Ream et al.’863 also discloses that the cut up pieces 
One of ordinary skill in the art before the invention was made would have been motivated to modify Yang et al. in view of Pappas et al. prior to ‘printing and compression simultaneously’ to include the teaching of Ream et al. ‘863 with the steps of dusting step (in Ream et al. [0011]) to dust the gum sheet and transported to conveyor to incorporated dusting and de-dusting steps prior to ‘printing and compression simultaneously’ step in order to have the benefit of non-sticking effect during printing with compression.

10. 	Regarding claim 6, it would have been obvious that the resurfacing prior to printing provides removal of residual dusting agent; therefore, “reducing topological variations” as claimed in, claim 6.

11.  Regarding claim 10, it is also to be noted that one of ordinary skill in the art would have been motivated to adjust the height of gap and the thickness of the chew ing gum sheet in away so that the gap height is less than the thickness of the gum sheet in order to achieve the desired degree of compression of the chewing gum sheet thickness by print roller (in Rappas et al., col 15 lines 20-30 e.g. ‘printing pressure’) for quality printing (in Pappas etal., col 15 lines 20-30 e.g. ‘printing pressure’) for quality printing and col 21 lines 9-10).


brass (soft vs hard) and adjusting the amount of rotational forces, the duration of resurfacing etc. the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed functionality of de-dusting and resurfacing devices cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the resurfacing operation by optimizing the abovementioned parameters to achieve desired “average surface roughness” including claimed value of “less than about 19 micrometers’, in order to obtain the desired effect e.g. to attend a desired surface roughness (or in other words relatively more smooth or less rough compared to prior to resurfacing step) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223) to meet claims 22-23.


selecting the desired type of brass (soft vs hard) and adjusting the amount of rotational forces, the duration of resurfacing etc. the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed functionality of de-dusting and resurfacing devices cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the resurfacing operation by optimizing the abovementioned parameters to achieve desired “gloss unit” including claimed value of “less than about 4 gloss units and about 5 gloss units for claims 24, 25 respectively’, in order to obtain the desired effect e.g. to attend a desired gloss (or in other words relatively more smooth or less rough compared to prior to resurfacing step) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223) to meet claims 22-23.


etc. that can be modified, among others, by selecting the desired type of brass (soft vs hard) and adjusting the amount of rotational forces, the duration of resurfacing etc. the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed functionality of de-dusting and resurfacing devices cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the resurfacing operation by optimizing the abovementioned parameters to achieve desired ” visual analytical measurement value” including claimed value of “less than about 75% or less than about 60% for claims 26, 27 respectively’, in order to obtain the desired effect e.g. to attend a desired gloss (or in other words relatively more smooth or less rough compared to prior to resurfacing step) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223) to meet claims 22-23.

15.	 Regarding claims 28, 29, it is to be noted and as discussed above, that Ream et al.’863 also discloses that there are two de-dusting stations 30 a and 30 b (at least in Figs 10, 13) which removes excess dusting agent the de-dusting unit is connected to rotating brush which rotates opposite to the direction of the travelling conveyor belt and in conjunction to this, compressed air blown through pipe 63 which helps to brush-off starch i.e. dusting agent ([0058]) and it is connected to a vacuum system ([0056], [(0057]) to meet claim 28.
Ream ‘863 also discloses that the de-dusting station may be arranged including a chamber cover which is to a source of vacuum (at least in [0057]). Therefore, the chamber reads on “housing” of claim 29.
Therefore, the whole de-dusting plus resurfacing unit as disclosed by Ream et al. anf Hergeth et al. can be placed in a chamber having the facility to allow compressed air blown to brush-off the adhered materials. One of ordinary skill in the art can place the air jet in a proper place to support air flow as air jet to the de-dusting and resurfacing settings in order to achieve desired smooth surface.

16.	Regarding claim 30, it is to be noted that even if there is no disclosure , as such, of the claim limitation of “ wherein a coarseness of each of said plurality of rollers of said resurfacing device decreases along a path of movement of said chewing gum sheet”, however, it is understood that the more the degree of smoothness, the resurfacing roller brush could have been less coarse in order to exercise less force and therefore, meets the claim 30 of the presently claimed invention.

17.	 Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (US 2007/0141198) in view of Pappas et al. USPN 5534281 and further in view of Ream et al. US 2002/0114863 (Ream ‘863) and Hergeth et al. USPN 4040948 as applied to claim 5 and further in view of Ream et al. US 2008/0152756 (Ream et al. 756).

18.	 Regarding claim 7, claim 7 recites: The method of claim 5, wherein said at least one printable surface of each of said plurality of chewing gum sheets is a first printable surface and an opposing second printable surface, said first surface being printed on at said printer, the method further including:
(i) Transporting said plurality of chewing gum sheets from said printer roller to a flipping device;
(ii) Flipping each of said plurality of chewing gum sheets via said flipping device;
(iii) Transporting said plurality of chewing gum sheets in series to a second resurfacing device;
(iv) Resurfacing said second printable surface of each of said plurality of chewing gum sheets via said second resurfacing device;
(v) Transporting said plurality of chewing gum sheets to a second print roller; and
(vi) Printing further indicia on at least a portion of said second printable surface of each of said plurality of chewing gum sheets at said second print roller. Yang et al. in view of Pappas et al. and further in view of Ream et al. ‘863 are silent about the steps of claim 7 (i)-(iv).

One of ordinary skill in the art would have been motivated to modify Yang et al. in view of Pappas et al. 1 and further in view of Ream et al. ‘863 to include the teaching of
Ream 756 to print both sides of the chewing gum sheet in a continuous manner using a continuous machine. Regarding resurfacing, claim 7 depends on claim 5 and it is discussed in detail in claim 5. However, due to the printing second surface of chewing gum, second sets of resurfacing and printer device is necessary.
Therefore, one of ordinary skill in the art would also have been motivated to provide resurfacing the second printable surface of the gum sheet placing a second resurfacing device in series prior to (second) printing device engaged to print the second surface in order to have smooth surface for better print quality and also to have the benefit of printing both sides of the chewing gum sheet in a continuous manner using a continuous machine.
It is well understood that the combinations of prior arts of record have disclosed the “transporting” and “printing with print roller’ and therefore, these steps (v) and (vi) of claim 7 can be made in order to address transport to the second printing roller to print with the second printer roller.


19. 	Regarding claim 8, claim 8 recites the method of claim 7, further including:

(i) Transporting said plurality of chewing gum sheets from said second print roller;
 (ii) Disrupting said transporting from said second print roller via a buffer device fora desirable amount of time;
(iii) Allowing said indicia and said further indicia to dry via said disrupting; and
(iv) Transporting said plurality of gum sheets from said buffer device to said scoring device after said desirable amount of time.
Yang et al. in view of Pappas et al. 1 and further in view of Ream et al. ‘863 disclose the drying operation can be performed by blowing air using a fan to dry the print (Ream et al. ‘863 [0071]), therefore, it reads on “allowing to dry via said disrupting’ and disruption is interpreted as fan drying step is disrupting the next step till drying is complete to meet claim 8 (i) and (il). Ream et al. ‘863 also discloses the scoring step after printing using scoring device (Ream et al. ‘863 Fig 10, scoring device #40 is downstream of printing device) ([0070]) to meet claim 8 (iii) and the pieces are stacked (Ream et al. ‘863 [0046]).
However, Ream et al. ‘863 is silent about “transporting said plurality of gum sheets from said buffer device” as claimed in claim 8 (iv).
Ream et al. 756 discloses that the feeder 502 receives edible substrates after two sides printing i.e. after second printing step in order to score and package the  channel 436 ([0151]) Ream et al. 756 also discloses that the device 400 includes feeder 434 which operates in communication with channels 436 (i.e. alignment device also in fig 13) (Ream et al. 756  [0151 J, fig 13) and the analogous setting can be in feeder 502 ([0160], fig 19, with alignment device 522 which provides service to ensure that the ink indicia remains intact and adheres to the edible substrate compartment 418 (Ream et al. 756 [0148], fig 13). Therefore, one of ordinary skill in the art can use the feeder 502 in fig 19 having all these similar settings as it is with feeder 434 in fig 13 (Ream et al. 756, [0151 J) in order to place the sheet in a similar compartment 436 containing edible substrate 418 to dry (Ream et al. 756 in fig 13, [0148], [0151]) after double printing and would be placed in the channel compartment aligned to the pockets of the conveyor belt to ensure that the ink indicia is dried and remains intact after second printing. Therefore, the feeder 502 with the alignment #522 (Ream et al. 756, Fig 19) which can be designed as to the feeder and the channel compartment #436 (Ream et al. 756, #434, #436 fig 13) would read on ‘buffer device’ as claimed in claim 8. One of ordinary skill in the art would have been motivated to include the teaching of placing the sheets in a compartment to dry followed by transporting using conveyor (Ream etal. 756, [0148], [0161]) as taught by Ream et al. 756 into the downstream of scoring device followed by stacking step of Ream et al. ‘863 ([0070], [0071]) in order to have optimal drying during transition to scoring device from buffer apparatus.


20. 	Regarding claim 9, Ream et al. ‘863 discloses that the pieces are inspected and inspection includes “rejection or acceptance” of the plurality of sheets based on the “print quality" as claimed in claim 9.

Response to arguments
21.	Applicants’ arguments as filed as “Pre-brief conference request” on 11/18/2021 have been considered.  
Applicants argued on page 3 under Remarks section “As is conceded by the Examiner, Pappas fails to teach compression of a gum sheet by at least 20% via a gap of less than 80% of the height of the gum sheet. Instead, Pappas merely teaches a roller of adjustable height to impart adjustable pressure, and the Examiner suggests that absent unexpected results this teaching in Pappas is sufficient to teach these range/percentage elements of the claims. Even if this line of rejection is proper, Applicant respectfully points out that intentional compression of any kind, particularly at the ranges set forth, does represent an unexpected result, and this is discussed at paragraph 0053 of Applicant’s specification. Indeed, one of ordinary skill in the art would expect compression of a substrate in a printing process to create distortion of the printed indicia. However, as set forth in Applicant’s specification, compression of the sheet at 
In response, it is to be noted that “applicants specification, [0053] merely stated  ‘unexpected result’ without having any sufficient data to establish the unexpected result. However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference e.g. Pappas et al. and
 (2), more importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
Therefore, the rejection is made as non-final. However, applicants are advised to provide affidavit /declaration, in support of the arguments of the unexpected result with the emphasis on how “Pappas fails to teach compression of a gum sheet by at least 20% via a gap of less than 80% of the height of the gum sheet’ considering Pappas et al. as closest prior art and also applicants should compare a sufficient number of tests 

22.	Applicants argued on page 4 under Remarks section “Turning now to the “resurfacing” element of Applicant’s claims, Applicant respectfully notes that despite all of the discussion in the Office Action pertaining the alleged obviousness and ease with which a powder removing brush could be used to remove actual gum material...the claim being rejected is still a method claim. Applicant is not claiming a specific type of brush, which can be taught by substituting a different brush that can be used to do the same thing, but is instead claiming actual removal of gum material as part of the method. Quite simply, none of the prior art teaches a removal of gum material for printing, and such removal goes well beyond having knowledge of the existence of a brush that can remove material. Indeed, a specific force has to be exerted to abrade a gum sheet in this manner and not leave striations that would negatively impact printing. This removal of gum material for printing is a technically difficult procedure, and one that is simply not taught anywhere in any of the cited art references”.
In response, it is to be noted that the combinations of prior arts of record 44,  with the secondary prior arts by  Ream et al.’863 and Hergeth et al. are sufficient to address  the claim limitations with respect to the de-dusting followed by resurfacing the surface of the chewing gum.  Detailed have been discuss in the office action above.
STIC search result did not find any additional prior arts to be considered in this respect. For example, on page 44, STIC result has one prior art WO 1997016075 A1 which is equivalent USPN by Ream et al. USPN 6267997 and the secondary prior art 
Applicants are advised to consider the deficiency of the unexpected result as discussed above in order to consider further. 


Conclusion
23. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792